

Dr. Robert Bartlett
1327 Jones Dr.
Ann Arbor, MI 48105


Consulting Agreement


THIS AGREEMENT (The “Agreement”) entered into as of April 9, 2010 between Dr.
Robert Bartlett (“Consultant”) and MedaSorb Technologies Corporation and its
wholly-owned subsidiary CytoSorbents, Inc., a Nevada and Delaware corporation,
respectively, with offices at 7 Deer Park Dr., Suite K, Monmouth Junction, NJ,
08852 (collectively, the “Company”).  This agreement replaces the earlier
consulting agreement of January 2009.


Witnesseth


WHEREAS, the Consultant possesses expertise in the areas of Medicine and desires
to make available his expertise for the benefits of the Company by providing
services in such areas of expertise; and


WHEREAS, Company desires to engage Consultant as its Chief Medical Officer
during the term of this Agreement;


NOW, THEREFORE, in view of the foregoing premises which are hereby incorporated
as part of this Agreement, and consideration of the mutual covenants herein
contained, the parties hereto agree as follows:


1.
The services to be rendered by Consultant (the “Services”) are set forth in
Exhibit “B”.  Services may be amended by written agreement of Consultant and the
Company and in doing, additional Exhibits would be added.



2.
Consultant agrees that during the term of this Agreement, Consultant shall
perform the Services in a timely fashion to the best of the Consultant’s
abilities and in accordance with the Company’s reasonable requests.
 
Consultant agrees to comply with the relevant standard operating procedures of
the Company as applicable, while performing Services.

 
3.
It is the express intention of the parties that Consultant be an independent
contractor and not an employee, agent, joint venture, or partner of
Company.  Both parties acknowledge that Consultant is not an employee of Company
for state or federal tax purposes.  Consultant shall retain right to perform
services for others during the term of this agreement.



4.
The Agreement may be terminated by Consultant upon sixty (60) days’ written
notice, or by Company upon sixty (60) days’ notice.  Unless sooner terminated by
either party, this Agreement shall remain in effect until December 31, 2010, and
thereafter as mutually agreed to in writing.



 
1 of 5

--------------------------------------------------------------------------------

 
5.
(a) Consultant recognizes and acknowledges that the data collected, developed,
and maintained for Company by Consultant is a valuable property right of the
Company and will be kept confidential and secret and therefore agrees to keep
all information relating to such data in confidence and trust, and will not  use
or disclose any such information without  the written consent of the Company,
except as such use may be necessary in the ordinary course of Consultant’s
performance of the Services for the Company.
(b) Consultant agrees that all documents and other physical property furnished
to Consultant or produced by Consultant in connection with the performance of
the Services shall be and remain the sole property of the Company upon request
or upon the termination of the Agreement.
(c) Consultant agrees to execute Company Non Disclosure Agreement
(d) Consultant agrees any inventions or patents derived from consulting services
shall be the property of CytoSorbents. Inc. and assigned to the Company at no
further cost.



6.
In consideration of the Services rendered hereunder, Company shall compensate
Consultant at the rate set forth in Exhibit “A” hereto, together with
reimbursement for other out-of-pocket expenses actually incurred on behalf of
the Company and approved in advance of the Company.  Travel expenses will be
submitted within 5 working days of completion of the travel.  Company will
reimburse the Consultant within 15 days from receipt of the expense
report.  Consultant shall invoice Company as set forth in Exhibit “A” hereto.



7.
Consultant hereby represents that neither the execution of this Agreement, the
consulting relationship with the Company nor the performance of the Services
will violate any obligations of Consultant to any person, entity, including,
without limitation, the obligation to keep confidential proprietary information
of such person or entity.



8.
Each party shall indemnify the other from and hold it harmless against any loss,
liability, damage, action, cause of action, cost or expense (including without
limitation attorney’s fees) arising out of (a) any unauthorized act or omission
of the indemnitor which may be determined to be binding upon the indemnitee, (b)
any material breach of the obligations and undertakings of the indemnitor
hereunder, or (c) the negligent, reckless or willful misconduct of the
indemnitor.



9.
Company agrees to comply with all reasonable requests of Consultant (and provide
reasonable access to documents) necessary to the performance of Consultant’s
duties under this Agreement.



10.
Should either party default in the performance of this Agreement or materially
breach any of its provisions, the other party may terminate this Agreement by
written notification to the other party.  For purposes of this section, material
breach of this Agreement shall include, but not be limited to, failure to meet
the deadlines, destruction of property, dishonesty, theft, or any actions which
would tend to disparage the business reputation of either party in the
community.



 
2 of 5

--------------------------------------------------------------------------------

 
11.
This Agreement shall be governed by and construed in accordance with the laws of
the State of New Jersey.



12.
This Agreement cannot be altered or otherwise amended except pursuant to an
instrument in writing signed by Consultant and Company.





IN WITNESS WHEREOF Company and Consultant have executed this Agreement as of the
date first above written.
 

CONSULTANT       
MedaSorb Technologies Corporation
and CytoSorbents, Inc.
 
 
   
 
 
Dr. Robert Bartlett
Consultant 
   
Dr. Phillip Chan
CEO
MedaSorb Technologies Corporation
and CytoSorbents, Inc.
 


 
 
3 of 5

--------------------------------------------------------------------------------

 
 EXHIBIT “A”




CONSULTANT:


Dr. Robert Bartlett


 
RATE FOR SERVICE FOR:


Chief Medical Officer


Compensation:    $4,166.67 per month


Company will make payment to Consultant on a monthly basis.


Company will provide Consultant with Director and Officer insurance, as is
customary per company policy.


Consultant will be eligible for bonus options at the end of the Term at the
discretion of company management.




 
4 of 5

--------------------------------------------------------------------------------

 


 
EXHIBIT “B”
 
Consultant:  Dr. Robert Bartlett


Company:  CytoSorbents, Inc.


Scope of work:  As Chief Medical Officer (CMO)


 
1.
Assist CytoSorbents in the European Sepsis Trial

 
a.
Weekly participation in calls with the European Sepsis Trial Principal
Investigator

 
b.
Monthly participation in investigator’s meetings

 
c.
Field questions from investigators on the trial

 
d.
Interface with investigators in the trial on a regular basis to encourage
recruitment

 
e.
Interface with the Data Safety Monitoring Board on behalf of the company and
attend meetings

 
f.
Participation in the Sepsis Advisory Board

 
g.
Assistance with site selection, initiation, and recruitment

 
h.
Assist in troubleshooting the clinical trial

 
i.
Assist in the analysis and write up of clinical or experimental data

 
j.
Medical input regarding protocol changes

 
k.
Assist in regulatory filings

 
l.
Assist Cytosorbents in reasonable matters or questions relating to the trial



 
2.
Assist CytoSorbents in discussions and/or filings with the FDA

 
a.
Attend scheduled FDA meetings

 
b.
Assist in developing the trial protocol



 
3.
Participate in discussions with potential strategic partners or investors as
needed



 
4.
Act as a resource for CytoSorbent grant writing efforts



 
5.
Assist the company with manufacturing requirements requiring CMO input such as
CMO sign off on production release of devices



 
6.
Assist with Market/clinical input on CytoSorbents’ technology applications



 
7.
Assist with other reasonable matters in the course of business that are mutually
agreed upon





 
5 of 5

--------------------------------------------------------------------------------

 